UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6156



NATHANIEL LEE HARVEY,

                                              Plaintiff - Appellant,

          versus


GENE M. JOHNSON, Director, Virginia
Department of Corrections; GARY WATERS,
Sheriff; SENTENCING JUDGE, Portsmouth,
Virginia Civil Center 1982; VON L. PIERSALL,
JR., Convicting Judge; SCOTT EHRENWORTH,
Assistant Commonwealth’s Attorney; STEPHEN R.
MCCULLOUGH, Virginia Assistant Attorney
General,

                                             Defendants - Appellees.



                            No. 04-6265



NATHANIEL LEE HARVEY,

                                              Plaintiff - Appellant,

          versus


GARY WATERS, Portsmouth, Virginia Sheriff;
VON L. PIERSALL, JR., Judge; SCOTT
EHRENWORTH, Prosecutor; R. M. HOLLEY,
Detective; C. E. HOLLOWOOD, Detective,

                                             Defendants - Appellees.
                              No. 04-6314



NATHANIEL LEE HARVEY,

                                             Plaintiff - Appellant,

          versus


GENE   M.  JOHNSON,   Director     of   Virginia
Department   of   Corrections;     GARY   WATER,
Sheriff, Portsmouth, Virginia,

                                            Defendants - Appellees.



                              No. 04-6315



NATHANIEL LEE HARVEY,

                                             Plaintiff - Appellant,

          versus


SCOTT EHRENWORTH, Prosecutor; C. E. HOLBWOOD,
Officer-Jail; C. E. HOLLOWOOD, Detective,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Robert G. Doumar, Senior
District Judge. (CA-03-885-2; CA-04-29-2; CA-04-27-2; CA-04-28-2)


Submitted:   March 25, 2004                 Decided:   April 2, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.

                                 - 2 -
Affirmed by unpublished per curiam opinion.


Nathaniel Lee Harvey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 3 -
PER CURIAM:

              Nathaniel Lee Harvey appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaints.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.                  See Harvey v.

Johnson, No. CA-03-885-2 (E.D. Va. Jan. 5, 2004); Harvey v. Waters,

No. CA-04-29-2 (E.D. Va. Feb. 3, 2004); Harvey v. Johnson, No. CA-

04-27-2 (E.D. Va. filed Feb. 3, 2004 & entered Feb. 4, 2004);

Harvey v. Ehrenworth, No. CA-04-28-2 (E.D. Va. filed Feb. 3, 2004

& entered Feb. 4, 2004).      We deny Harvey’s motions for preparation

of transcripts, for oral argument, and for review of the records in

the clerk’s office.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 4 -